DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remark, filed 05/28/2021, with respect to claims 1-10 have been fully considered and are persuasive.  The previous ground of rejection has been withdrawn. 

Reasons for Allowance
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
RE claim 1, the prior-art does not teach a rotor for an electric motor, comprising: a rotor core having a circular cross section, wherein the circular cross section defines a central axis of the rotor, the rotor core comprising: a shaft hole, wherein the shaft hole is circular and has a center; and four magnet grooves equally-spaced around a circumference of the shaft hole, both ends of each magnet groove being provided with a magnetic isolation slot in communication with the magnet groove, a magnetic isolation bridge being defined between two adjacent magnetic isolation slots; and four permanent magnets each provided in a corresponding magnet groove, a shape of each magnet matching a shape of the corresponding permanent magnet groove, each permanent magnet comprising a first surface and a second surface arranged opposite each other in the first surface comprises an arc segment, when viewed from the projection surface, the second surface comprises a plurality of straight segments connected sequentially, with an angle between two adjacent straight segments, wherein a thickness H of each permanent magnet on a corresponding magnetic pole centerline, a length L of the second surface projected on the projection surface, and a radius R of the rotor core satisfy the following relationships: 0.24 < H/R < 0.26 and 1.07 5 L/R < 1.11, wherein the magnetic pole centerline is a line connecting the center of the shaft hole and a center of an imaginary circle that contains the arc segment.
Claims 2-10 are allowable for their dependency on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS TRUONG/Primary Examiner, Art Unit 2834